 1
 2
 3
 4
 5
 6
 7
 8                      UNITED STATES DISTRICT COURT
 9                     CENTRAL DISTRICT OF CALIFORNIA
10                              WESTERN DIVISION
11   LINHBERGH CARLOS ARCEO, ) No. CV 18-00897-JGB (JDE)
                                       )
12                                     )
                       Petitioner,     ) JUDGMENT
13                                     )
                  v.                   )
14                                     )
                                       )
                                       )
15   STEVE LANGFORD, Warden,           )
                                       )
16                     Respondent.     )
                                       )
17
18
          Pursuant to the Order Accepting Findings and Recommendation of the
19
     United States Magistrate Judge,
20
          IT IS ADJUDGED that this action is dismissed with prejudice.
21
22
23   Dated: January 7, 2019
24                                          ______________________________
25                                          JESUS G. BERNAL
                                            United States District Judge
26
27
28
